MEMORANDUM **
Faustino Crespin appeals from the 80-month sentence imposed following his guilty-plea conviction for malicious damage to a budding by fire, in violation of 18 U.S.C. § 844(f)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Crespin contends that the court failed to consider defendant-specific mitigating factors as part of its 18 U.S.C. § 3553(a) analysis, and that the sentence was greater than necessary to achieve the goals of sentencing. The record reflects that the district court carefully considered the 18 U.S.C. § 3553(a) sentencing factors, including Crespin’s arguments in mitigation, and provided a well-reasoned and thorough explanation for the sentence imposed. The district court did not procedurally err, and the sentence is substantively reasonable under the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.